Opinion by
Porter, J.,
The mechanic’s lien upon which this writ of scire facias issued was filed 'as for work done upon an addition to and alteration of an existing structure, and under the facts of the case we are of opinion that it was properly so filed: Kolb v. Reformed Episcopal Church, 18 Pa. Superior Ct. 477. The operation was subject to the provisions of the Act of May 18,1887, P. L. 118, and notice to the owner, or its agent, at the time the work was done and the materials were furnished, was a necessary prerequisite to the validity of the lien: Groezinger v. Ostheim, 135 Pa. 604. The contract between the plaintiff and the principal contractor, under which this work was done, was an entire one, and if the plaintiff intended to render the property subject to a mechanic’s lien notice ought to have been given to the owner before the work was commenced: Strawick v. Munhall, 27 W. N. C. 195. The only notice prior to the be*228ginning of the work of which there was any sufficient evidence was given to the architect employed by the owner to supervise the manner of construction. We have held, in Langenheim v. Anschutz-Bradberry Co., 2 Pa. Superior Ct. 285, that the nature of the duties of an architect, and his relation to the owner of the building, did not constitute him the agent of the latter within the meaning of the act of 1887, for the purpose of receiving or accepting notice from a subcontractor of an intention to file a lien against the building, and we find nothing in the evidence which would have warranted a finding that unusual powers were delegated by the owner to the architect, in this case, employed to see that the work was properly done.
The judgment is affirmed.